Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Claims 1, 3-4, 6, and 8-19 are pending. Claims 1, 11, and 16 are the independent claims. Claims 1, 11, and 16 have been amended. Claims 2, 5, 7, and 20 have been previously cancelled. This Office action is in response to the “Applicant Arguments/Remarks Made in an Amendment” received on 11/11/2022.
Response to Arguments/Remarks
	With respect to Applicant’s remarks filed on 11/11/2022; Applicant's “Amendments and Remarks” have been fully considered. Applicant’s remarks will be addressed in sequential order as they were presented.
With respect to the claim rejections of claims 1, 3-4, 6, and 8-19 under 35 U.S.C. § 103, applicant’s “Amendment and Remarks” have amended the independent claims and these amendments have changed the scope of the original application. As such, Office has supplied new grounds for rejection attached below in the office action.
However, regarding Applicant’s arguments directed towards Jutkowitz not disclosing or suggesting “that the metric used to determine whether the driver is ready to take control of the vehicle is whether the driver counteracts a swerve of the vehicle”, the Office respectfully disagrees. Firstly, Applicant’s remarks on 11/11/2022 state “The Advisory Action of October 27, 2022 asserts that the mere placement of hands on a steering wheel corresponds to the claim ‘manually counteracting the swerve of the vehicle’”. This statement is false and is a misrepresentation of the Office’s position. The Advisory Action’s language is directed towards “holding the steering wheel”, not “mere placement of hands on a steering wheel”. Miriam Webster defines “hold” to include the meaning of “to support in a particular position”, which would mean holding the steering wheel still. Notwithstanding any potential disagreement on the broadest reasonable interpretation of the word “hold”, it is the Office’s stance that the Office’s interpretation used in the rejection is supported by Jutkowitz. In column 25 lines 61-67, Jutkowitz explicitly describes holding the steering wheel as an example of “manual control of vehicular functions”. Previously, in column 3 lines 17-19, Jutkowitz defines “manual control of vehicular functions” as “functions for navigating or maneuvering a vehicle, such as steering…” and again in lines 41-42 Jutkowitz gives examples of “manual control of vehicular functions such as acceleration, steering, and braking”. Simply “placing the hands on the steering wheel”, as the Applicant put it, would not constitute “steering” nor would it constitute “navigating or maneuvering a vehicle”. Moving forward with that interpretation of “holding the steering wheel”, in column 4 lines 32-51, Jutkowitz describes mechanical inducement of force feedback, including causing “the chassis controls to control the steering to sway the vehicle side to side to alert the driver to hold the steering wheel”. In the same section, Jutkowitz then states “Once the driver assumes manual control of vehicular functions, the ADAS can halt actuation of the chassis controls and can switch from the autonomous mode to the manual mode”. Jutkowitz induces swerving side to side to alert the driver to hold the steering wheel and once the driver assumes manual control (e.g. holding the steering wheel) of the vehicle, the ADAS can stop swerving and pass control to the driver.
Office Note: Due to applicant’s amendments, further claim rejections appear on the record as stated in the below Office Action.
It is the Office’s stance that all of applicant arguments have been considered.
Claim Objections
Claim 11 is objected to because of the following informalities:
Claim 11 recites “maintaining, via the processing circuitry, autonomous control of the vehicle when the state of the driver indicates that the driver is not ready to take control of the vehicle the state of the driver that indicates that the driver is not ready to take control of the vehicle includes the driver overreacting for the swerve”. There is a comma missing between “vehicle” and “the” in “take control of the vehicle the state of the driver”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. 112 (f). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 6, and 8-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “overcorrecting for the swerve” in “the state of the driver that indicates that the driver is not ready to take control of the vehicle includes the driver overcorrecting for the swerve” in claim 1 is a term which renders the claim indefinite. The term “overcorrecting” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification appears to only recite “overcorrects frantically” for support for the limitation, which does not provide any additional clarification. There is no threshold of angular velocity of the vehicle, reference to a steering angle, or resultant position within the lane that would qualify a certain action as “overcorrecting”. For angular velocity or steering angle, is any high angular velocity or sharp steering angle still an overcorrection if it is stopped in time to leave the vehicle in a centered lane position? For lane position, any amount of manually applied steering in either direction, if held for long enough, would eventually result in improper lane position or moving out of the lane through one side or the other, which could be considered an overcorrection. For the purpose of examination, the limitation will be interpreted as “the state of the driver that indicates that the driver is not ready to take control of the vehicle includes the driver overcorrecting the steering angle of the vehicle”.
Claims 11 and 16 contain similarly recited limitations and are rejected under a substantively equivalent rationale.
	Claims 3-4, 6, 8-10, 12-15, and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claims and for failing to resolve the deficiencies listed above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6, 8, and 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jutkowitz et al. (US 10,421,465 B1) in view of Oba et al. (US 2021/0016805 A1)  and Scofield (US 2017/0066452 A1).
Regarding claim 1, Jutkowitz discloses a system configured for confirming that a driver has control of a vehicle, comprising: processing circuitry that receives autonomous control of the vehicle, wherein the vehicle is capable of autonomous operation (Jutkowitz column 1 lines 16-17, column 3 lines 325-28, column 5 lines 45-49, and column 12 lines 29-41), determines a state of the driver of the vehicle (Jutkowitz column 3 lines 36-43, column 20 line 40 through column 22 line 33, column 25 line 66 through column 26 line 1, and column 28 lines 31-48), alerts the driver when the driver needs to take manual control of the vehicle by causing the vehicle to swerve within a lane of travel (Jutkowitz column 1 lines 13-16 and lines 28-30, column 2 lines 19-21, column 3 lines 15-17, column 4 lines 8-11, 23-25,  and 42-46, and column 25 line 64 through column 26 line 1), maintains autonomous control of the vehicle when the state of the driver indicates that the driver is not ready to take control of the vehicle (Jutkowitz column 25 lines 1-4, column 29 lines 65-67, and column 32 lines 58-64), and passes control of the vehicle to the driver when the state of the driver indicates that the driver is ready to take control of the vehicle,  the state of the driver that indicates that the driver is ready to take control of the vehicle includes the driver manually counteracting the swerve of the vehicle within the one lane of travel (Jutkowitz column 4 lines 48-51, column 7 lines 5-8, column 12 lines 51-53, column 17 line 48 through column 26 line 1, column 29 lines 20-22).
Jutkowitz does not explicitly state wherein the state of the driver that indicates that the driver is not ready to take control of the vehicle includes the driver overcorrecting for the swerve.
However, Oba teaches wherein the state of the driver that indicates that the driver is not ready to take control of the vehicle includes the driver overcorrecting for the swerve (Oba Figure 12 and ¶75-77, 138, 256-262, 272, 469). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the system for confirming that a driver has control of a vehicle, as described by Jutkowitz, to include the state of the driver that indicates that the driver is not ready to take control of the vehicle includes the driver overcorrecting the steering angle, as taught by Oba, because it creates a more robust system that ensures driving safety by reducing the possibility of an accident (Oba Figure 12 and ¶75-77).
Jutkowitz does not explicitly state wherein determining a state of a driver of the vehicle occurs prior to alerting the driver that manual control of the vehicle is needed.
However, Scofield teaches wherein determining a state of a driver of the vehicle occurs prior to alerting the driver that manual control of the vehicle is needed (Scofield ¶4, 19-20, and 27). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the system for confirming that a driver has control of a vehicle, as described by Jutkowitz, to include determining a state of the driver prior to alerting the driver that manual control of the vehicle is needed, as taught by Scofield, because sometimes the state of the driver indicates that they should not be alerted to take manual control of the vehicle (Scofield ¶19).The state of the driver may indicate that the driver will be unable to safely assume manual control of the vehicle (Scofield ¶27). Also the driver’s state can be used to determine when to give the alert, so that the driver has adequate time to switch cognitive states into a manual driving cognitive state (Scofield ¶20).
Regarding claim 3, Jutkowitz discloses wherein the processing circuitry is further controls the vehicle in a predetermined driving pattern while the vehicle is being operated autonomously (Jutkowitz column 1 lines 20-24 and lines 51-57, column 2 lines 12-18 and lines 38-41, column 4 lines 20-28, column 6 lines 31-46, column 22 line 64 through column 23 line 7, and column 26 lines 20-58), determines if the driver reacts in an expected way in response to the vehicle being controlled in the predetermined driving pattern (Jutkowitz column 21 line 63 through column 22 line 33, column 25 line 66 through column 26 line 1, and column 28 lines 31-48), maintains autonomous control of the vehicle when the driver does not react in the expected way (Jutkowitz column 25 lines 1-4, column 29 lines 65-67, and column 32 lines 58-64), and13 passes control of the vehicle to the driver when the driver does react in the expected way (Jutkowitz column 4 lines 48-51, column 7 lines 5-8, column 12 lines 51-53, column 29 lines 20-22).  
Regarding claim 4, Jutkowitz discloses wherein controlling the vehicle in the predetermined driving pattern includes autonomously operating the vehicle in one or more non-intrusive driving patterns (Jutkowitz column 1 lines 20-24 and lines 51-57, column 2 lines 12-18 and lines 38-41, column 4 lines 20-28, column 6 lines 31-46, column 22 line 64 through column 23 line 7, and column 26 lines 20-58).
Regarding claim 6, Jutkowitz discloses wherein the one or more non-intrusive driving patterns includes pulsing a braking system of the vehicle (Jutkowitz column 4 lines 20-23 and lines 39-42).
Regarding claim 8, Jutkowitz discloses wherein the expected way in which the driver reacts includes accelerating the vehicle (Jutkowitz column 25 line 64 through column 26 line 1).14
Regarding claim 10, Jutkowitz discloses wherein alerting the driver when the driver needs to take manual control of the vehicle further includes one or more of an audio, visual, and tactile alert (Jutkowitz column 3 lines 36-54, column 6 lines 13-20, column 17 lines 52-55, column 18 lines 58-66, and column 19 lines 25-52).
With respect to claims 11-15: all limitations have been examined with respect to the system in claims 1, 3-4, 6, 8, and 10. The method taught/disclosed in claims 1, 3-4, 6, 8, and 10 can clearly perform the method of claims 11-15. Therefore claims 11-15 are rejected under the same rationale.
With respect to claims 16-19: all limitations have been examined with respect to the system in claims 1, 3-4, 6, and 8. The system taught/disclosed in claims 1, 3-4, 6, and 8 can clearly perform the method of claims 11-14. The instructions stored on a non-transitory computer-readable medium of claims 16-19 are clearly directed towards performing the method of claims 11-14. Therefore claims 16-19 are rejected under the same rationale. The structural limitation of a non-transitory computer-readable storage medium storing computer-readable instructions that, when executed by a computer, cause the computer to perform a method is also disclosed by Jutkowitz (Jutkowitz column 34 line 11 through column 35 line 37).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jutkowitz et al. (US 10,421,465 B1) in view of Scofield (US 2017/0066452 A1) and Oba et al. (US 2021/0016805 A1) and further in view of Lee (US 9,229,453 B1).	
Regarding claim 9, Jutkowitz discloses wherein autonomous control of the vehicle performs an evasive maneuver in response to detecting a dangerous driving situation, due to a road hazard, that the driver was not reacting to (Jutkowitz column 3 lines 25-28, column 5 lines 45-67, column 14 lines 39-65, column 15 lines 5-44, column 17 lines 9-15, and column 29 line 53 to column 30 line 40).
Jutkowitz does not explicitly state wherein autonomous control of the vehicle is received automatically to perform an evasive maneuver while the driver has manual control of the vehicle.
However, Lee teaches wherein autonomous control of the vehicle is received automatically to perform an evasive maneuver in response to detecting a dangerous driving situation that the driver was not sufficiently reacting to while having manual control of the vehicle (Lee column 14 lines 6-18). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the system for switching between autonomous and manual control, as described by Jutkowitz, with the capacity for the autonomous system to automatically perform an evasive maneuver while the vehicle is under manual control, as described by Lee, because it improves the safety of the occupant during manual operation and expands the applicability of system’s ability to avoid obstacles to more driving situations. Jutkowitz only describes continuing to automatically control the vehicle to perform an evasive maneuver in response to detecting a dangerous driving situation that the operator was not sufficiently reacting to during autonomous control. By adding the capacity for the vehicle to automatically perform the autonomous evasive maneuver, even when the vehicle is being operated manually, the obstacles or dangerous situations can be avoided by the autonomous control system regardless of if the car is currently operating autonomously or manually.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian E Yang whose telephone number is (571)272-7679. The examiner can normally be reached M-Th 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.Y./Examiner, Art Unit 3669                                                                                                                                                                                                        December 12, 2022

/JESS WHITTINGTON/Examiner, Art Unit 3669